Interim Decision #2285

MATTER OF DELA CRUZ

In Visa Petition Proceedings
A-20495159
Decided by Board May 1, 1974
Under the law of the Philippines, Article 80(5) and Article 81(8) of the Civil Code
which became effective in August 1950, the marriage of first cousins is
proscribed.

The petitioner is an alien lawfully admitted for permanent
residence who sought preference status for the beneficiary as her
spouse under section 203(aX2) of the Immigration and Nationality
Act. The petition was initially approved; however, after due notice
to the petitioner, the approval was revoked by the Officer in
Charge, Manila, Philippines, in a decision dated September 7, 1973.
The petitioner has appealed from that decision. The appeal will be
dismissed.
Both the petitioner and the beneficiary are natives of the
Philippines. They went through a marriage ceremony on April 11,
1972 in the Republic of the Philippines. The Officer in Charge
revoked approval of the petition upon his discovery that the
parties are first cousins' The petitioner has conceded that she is
so related to beneficiary.
Although this case presents numerous sympathetic elements,
the law is clear. The validity of a marriage is generally governed
by the law of the place of celebration. Matter of P—, 4 I. & N. Dec.
610, 612 (A.G. 1952). Article 80 of the Civil Code of the Philippines2
stae:
The following marriages shall be void from the beginning:
(1) Those contracted under the ages of sixteen and fourteen years by the
male and female respectively, even with the consent of the parents;
(2) Those solemnized by any person not legally authorized to perform
marriages;
(3) Those solemnized without a marriage license, save marriages of exceptional chracter;
The record indicates that the mother of the beneficiary and the father of the
petitioner were siblings.
2 The Civil Code of the Philippines became effective in August of 1950.

686

Interim Decision #2285
(4) Bigamous or polygamous marriages not falling under article 83, number
2;
(5) Incestuous marriages mentioned in article 81;
(6) Those where one or both contracting parties have been found guilty of
the killing of the spouse of either of them;
(7) Those between stepbrothers and stepsisters and other marriages specified in article 82.

Article 81 of the Civil Code provides:
Marriages between the following are incestuous and void from their
performance, whether the relationship between the parties be legitimate or
illegitimate:
(1) Between ascendants and descendants of any degree;

(2) Between brothers and sisters, whether of the full or half blood;
(3) Between collateral relatives by blood within the fourth civil degree.

Pursuant to Article 80(5) and Article 81(3), the marriage of first
cousins is proscribed in the Philippines. 3 A memorandum of foreign law prepared by a Senior Legal Specialist in the Hispanic
Law Division of the Library of Congress further indicates that
there is no basis upon which the petitioner's marriage to 'the
beneficiary may be considered valid in the Philippines. We understand the plight of the petitioner; however, the beneficiary cannot
be classified as the spouse of the petitioner on the basis of this void
marriage. The decision of the Officer in Charge was correct.
ORDER: The appeal is dismissed.

° It appears that marriages between first cousins were permitted prior to the
effective date of the Civil Code.

687

